Exhibit 10.1(k)

 

ELEVENTH AMENDMENT TO LEASE

 

This Eleventh Amendment to Lease (this “Eleventh Amendment”) is made and entered
into as of the 27th day of February, 2019 (the “Eleventh Amendment Effective
Date”) by and between BOBSON NORWOOD COMMERCIAL, LLC,  a  Massachusetts limited
liability company  (the “Landlord”), and ImmunoGen, Inc., a Massachusetts
corporation (the “Tenant”).

 

R E C I T A L S:

 

WHEREAS, Tenant is the tenant under that certain Lease executed between Tenant
and Landlord, as successor to Bobson 333 LLC, dated June 21, 1988, as amended by
that certain First Amendment to Lease dated as of May 9, 1991, as further
amended by that certain Second Amendment to Lease dated as of August 5, 1997, as
further amended by that certain Confirmatory Second Amendment to Lease dated as
of September 17, 1997, as further amended by that certain Third Amendment and
Partial Termination of Lease dated as of August 8, 2000, as further amended by
that certain Fourth Amendment to Lease dated October 3, 2000, as further amended
by that certain Fifth Amendment of Lease dated as of June 7, 2001, as further
amended by that certain Sixth Amendment of Lease dated as of April 30, 2002, as
further amended by that certain Seventh Amendment of Lease dated as of October
20, 2005, as further amended by that certain Eighth Amendment of Lease dated as
of February 21, 2007, as further amended by that certain Ninth Amendment of
Lease dated as of November 17, 2010, as further amended by that certain Tenth
Amendment of Lease dated as of June 27, 2018  (the “Tenth Amendment”; and as
amended, the “Lease”), concerning an approximately 43,850 square foot portion
(the “Premises”) of the real property located at 321-333 Providence Highway,
Norwood, MA (the “Property”).

 

WHEREAS, Landlord and Tenant desire to amend the Lease to, among other
things, accelerate the expiration of the Extension Term, facilitate the orderly
transition of the infrastructure, fixtures and equipment, and otherwise
accomplish the foregoing objectives and any other objectives described herein;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Landlord and Tenant hereby agree as follows:

 

1. Defined Terms.  Capitalized terms used herein and not otherwise defined shall
have the meanings ascribed to them in the Lease.    The term “Lease” as used
herein shall mean the Lease, as amended by this Eleventh Amendment.    

 

2. Early Termination.  Provided no event of default shall have occurred and is
continuing under the Lease, the expiration of the Extension Term shall be
February 28, 2019.  All references in the Lease to the “Extension Term” shall
mean the period commencing on July 1, 2018 and ending on February 28, 2019. 

 

3. Tenant’s Cooperation.  Tenant agrees to provide to the Landlord the manuals
and drawings currently stored in Room 182. 



 

 

--------------------------------------------------------------------------------

 



4. Lease Ratification.  This instrument and all of the terms and provisions
hereof shall be considered for all purposes to be incorporated into and made
part of the Lease.  The Lease and each provision, covenant, condition,
obligation, right and power contained therein is hereby ratified and confirmed,
and, as modified hereby, shall continue in full force and effect.  All
references appearing in the Lease and in any related instruments shall be
amended and read hereafter to be references to the Lease as amended by this
Eleventh Amendment.  In the event of any inconsistencies or conflicts between
other provisions of the Lease and the provisions of this Eleventh Amendment, the
provisions hereof shall govern and control.  Except as expressly set forth
herein, the Lease has not otherwise been modified or amended and remains in full
force and effect and is ratified by the parties hereto.

 

5. Authority.  Landlord represents and warrants to Tenant that Landlord and the
person signing on its behalf are duly authorized to execute and deliver this
Eleventh Amendment and that this Eleventh Amendment constitutes its legal, valid
and binding obligation.  Tenant hereby represents and warrants to Landlord that
Tenant and each person signing on its behalf are duly authorized to execute and
deliver this Eleventh Amendment, and that this Eleventh Amendment constitutes
the legal, valid and binding obligation of Tenant.

 

6. Brokers.  Landlord and Tenant each represent and warrant that it has dealt
with no broker or other party entitled to a commission or broker’s fee in
connection with this Eleventh Amendment other than Landlord or Landlord’s
managing agent, and hereby agrees to indemnify the other party for any other
claims for commissions or broker’s fees by any parties based on the parties
dealings in connection with this Eleventh Amendment.    

 

7. Miscellaneous.  This Eleventh Amendment shall bind and inure to the benefit
of the parties hereto and their respective heirs, executors, administrators,
successors and assigns.  This Eleventh Amendment may be executed in any number
of counterparts, each of which shall be an original, but all of which shall
constitute one instrument.    Landlord and Tenant acknowledge and agree that the
Landlord’s and Tenant’s covenants in the Lease as modified by this Eleventh
Amendment are independent.  

 

8. Entire Agreement.  This Eleventh Amendment contains the entire understanding
between Landlord and Tenant and supersedes any prior understandings and
agreements between them respecting the subject matter of this Eleventh
Amendment.  No modification of the Lease as amended by this Eleventh Amendment
shall be valid or effective unless in writing and signed by the party against
whom the modification is to be enforced.

 

9. Execution by Facsimile or Electronic Mail.  The parties agree that this
Eleventh Amendment may be transmitted between them by facsimile machine or
electronic mail and the parties intend that a faxed or emailed Eleventh
Amendment containing either the original and/or copies of the signature of all
parties shall constitute a binding Eleventh Amendment.

 

[Remainder of Page Intentionally Blank; Signature Page Follows]



 

-  2  -

 

--------------------------------------------------------------------------------

 



EXECUTED as an instrument under seal as of the date first above noted.

 

LANDLORD:

 

BOBSON NORWOOD COMMERCIAL, LLC, a Massachusetts limited liability company

 

 

By: /s/  Richard McCready

Name: Richard McCready

Title: President

 

 

 

TENANT:

 

ImmunoGen, Inc., a Massachusetts corporation

 

 

By: /s/  David G. Foster              

   Name: David G. Foster

   Title: Treasurer

 

 

-  3  -

 

--------------------------------------------------------------------------------